 

Case 2:18-cv-00065-Z-BR Document 8 Filed 05/27/20 Pagelof2 PagelD 26

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
SAMMY DELAO SILVAS, § FILED
§
Petitioner, § MAY 2 1 2020
§ :
v. : 2:18-CV-65-2 0) CLERK, U.S. DISTRICT COURK-
B .
LORIE DAVIS, Director, § epee
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

On April 24, 2020, the United States Magistrate Judge entered findings and conclusions
(ECF No. 7) on Petitioner’s “Petition for Writ of Habeas Corpus” (the “Petition”) (ECF No. 3).
The Magistrate Judge RECOMMENDS that the Petition be DISMISSED for want of prosecution.
No objections to the findings, conclusions, and recommendation have been filed. After making an
independent review of the pleadings, files, and records in this case, the Court concludes that the
findings and conclusions of the Magistrate Judge are correct. It is therefore ORDERED that the
findings, conclusions, and recommendation of the Magistrate Judge are ADOPTED, and the
Petition for a Writ of Habeas Corpus (ECF No. 3) is DISMISSED without prejudice for want of
prosecution.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has
Case 2:18-cv-00065-Z-BR Document 8 Filed 05/27/20 Page 2of2 PagelD 27

failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The
Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

May 41 7 2020, Me

W J. KACSMARYK
te STATES DISTRICT JUDGE
